Title: To George Washington from Major General William Heath, 10 August 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Mandavilles [Dutchess County, N.Y.]Augst 10th 1779
        
        General parsons has represented to me that the Enemy have a small enclosed Work on Lloyds neck on Long Island in which about 25 Men mount every night who are furnished from a detachment of about 100 who are posted in that neighborhood. He thinks that with 150 men he can cross over in whale boats and surprize them with ease and is soliciting that he may make the attempt some night this week. I told the General the last Evening that I would lay the matter before your Excellency, which I now beg leave to do for your determination. Genl Parsons proposed taking the party from General Glovers Brigade: to this I objected for several reasons too obvious to need mentioning. I observed to the General that 150 men was by no means a proper Command for him but he seems much intent on it, Says he has Boats ready & can make the attempt by Friday night next. Your

Excellency will determine whether it be an object worthy of attention and whether the prospect of Success will justify the attempt.
        The enclosed paper was given me yesterday by General Parsons. I beg your excellencys direction whether Leach Shall be sent in or not. I have the honor to be with the greatest respect Your Excellencys most obedt Serv.
        
          W. Heath
        
      